Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recently filed by applicant on 12/28/20. 
Claims 1, 8 and 15 are amended
Claim 22 is cancelled
No claims are added
Claims 1-21 are pending

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claim Rejections - 35 USC § 112
The pending Claims 1-21 have previously overcome the rejection under 35 U.S.C. 112. In light of the amendments (submitted on 12/28/20) made to previously presented independent claims 1, 8 and 15, and the Remarks (submitted on 12/28/20) made by applicants on pages 10-12, the previously made rejection under 35 U.S.C. 112 has been withdrawn in this office action.

Claim Rejections - 35 USC § 101
The pending Claims 1-21 have previously overcome the rejection under 35 U.S.C. 101.  
In the independent claims 1, 8 and 15, the claimed invention recites:
“generating, by the processor, a calculated expected yield for the field region by performing calculations based on the field definition data and the subset of the plurality of input data; 
wherein the calculated expected yield comprises a high yield for the field region, calculated based on the field definition data and the subset of the plurality of input data, and a calculated low yield for the field region calculated based on the field definition data and the subset of the plurality of input data; ….
comparing, by the agricultural intelligence computer system, the calculated expected yield with the user-entered expected yield; 
in response to determining that the calculated expected yield does not include the user- entered expected yield within a particular range: collecting additional input data from the plurality of data networks; 
automatically generating, by the processor, an update based on the calculated expected yield, the field definition data and the additional input data, and by automatically adjusting the calculated expected yield by changing the calculated expected yield by a particular percentage value or by moving the particular range until the calculated expected yield includes the user-entered expected yield;
and transmitting the update to one or more user devices, so that each user device, of the one or more user devices, displays, the update for the field region of the plurality of field regions.”
Please see Remarks submitted by applicants on 12/28/20, pages 12-22. Independent Claims 1, 8 and 15 recite a particular application and as such have not been rejected in the 101 rejection below. Here, the claims integrate the abstract idea into a practical application. The additional elements in the claims above, apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Here, the additional elements implement a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.

	
Prior Art Rejection 
In light of the amendments, the previously made rejection under 35 U.S.C. 103 has been withdrawn in this office action. See Response to Argument # 1 of the Non-Final Rejection dated 06/27/19 (referring to pages 9-11 of 2/15/19 Remarks, citing. Applicants have addressed the previous concerns related to the 112 rejection and as such, the prior art has been withdrawn in light of the amendments.
Further, following are the examiner’s statement of reasons for withdrawing prior art:
In light of the amendments, the previously presented prior art rejections Johnson; Jerome D. (US 2014/0089045), Fox; Frederick D. et al. (US 5,796,932), Pape; William R. et al. (US 2006/0004907), Wiesman; Zeev (US 2008/0287662), Gupta, Pinaki et al. (US 2002/0183867) does not show the following claim limitations:
“generating, by the processor, a calculated expected yield for the field region by performing calculations based on the field definition data and the subset of the plurality of input data; 
wherein the calculated expected yield comprises a high yield for the field region, calculated based on the field definition data and the subset of the plurality of input data, and a calculated low yield for the field region calculated based on the field definition data and the subset of the plurality of input data; ….
comparing, by the agricultural intelligence computer system, the calculated expected yield with the user-entered expected yield; 
in response to determining that the calculated expected yield does not include the user- entered expected yield within a particular range: collecting additional input data from the plurality of data networks; 
automatically generating, by the processor, an update based on the calculated expected yield, the field definition data and the additional input data, and by automatically adjusting the calculated expected yield by changing the calculated expected yield by a particular percentage value or by moving the particular range until the calculated expected yield includes the user-entered expected yield;
and transmitting the update to one or more user devices, so that each user device, of the one or more user devices, displays, the update for the field region of the plurality of field regions.”
Johnson shows Fig. 2, #205, “Field Data”, also see [0092], Fig. 1, #130, “User”, #120, “Commercial and/or Public Data Source”, Fig. 2, # 220, “Geographic/ Geologic Data”, further, [0086]: shows target field, [0088]-[0090]: where information from the analyzer and alert generator is considered before determining what actions need to be taken next, [0034]: shows predicted yield, [0088]-[0090]: where information from the analyzer and alert generator is considered before determining what actions need to be taken next, Fig. 4D, [0064], [0103]-[0105]. Also see, [0007]: anticipated yield/ economic loss. Also, see [0051]: where different types of data sets are monitored to see if changes in any data parameter may affect crop yield and if it may affect crop yield then notifying the farmer and others who may be affected by this change, See [0051]: where different types of data sets are monitored to see if changes in any data parameter may affect crop yield and if it may affect crop yield then notifying the farmer and others who may be affected by this change. Johnson shows in Fig. 4D, [0064], [0103]-[0105]. Also see, [0007]: anticipated yield/ economic loss. Also, see [0051]: where different types of data sets are monitored to see if changes in any data parameter may affect crop yield and if it may affect crop yield then notifying the farmer and others who may be affected by this change. Here, anticipated yield/ economic loss in [0007] is reasonably understood to be determined against actual or historical numbers, Fig. 2, #205, “Field Data”, also see [0092], [0088]-[0090]: where information from the analyzer and alert generator is considered before determining what actions need to be taken next. However, the reference does not show the claim limitations above.
Fox shows temperature grid at least in col. 15, lines 50-64, Fox shows “a range” of data being graphically represented in Fig. 10B, 10C, 10D and 11E, shows a system that shows effects of forecasted weather on a specific product/location combinations (see at least in col. 15, lines 50-64), shows “profit” at least in col. 2, line 12-27. However, the reference does not show the claim limitations above.
Pape shows [0112]-[0115]: crop identifier, [0047], [0145], [0148]: growth stage based on the predicted yield. Pape is a system that allows the unexpected result of being efficient in constructing information systems and in permitting the tracking of appropriately-sized discrete units of production of agricultural items across multiple enterprises in different segments of production.  The approach permits a single interface to be established to existing enterprise applications, and facilitates a practical and incremental approach to the collection and sharing of data (see at least [0015]), crop price at least in ([0047], [0145]-[0148]). However, the reference does not show the claim limitations above.
Weisman shows the invention relates to stable preparations of saponin nanovesicles, which can encapsulate active biological or chemical materials such as drugs, pesticides, vitamins, minerals and nutrients, and protect them.  The preparations can be used, for example, in agricultural, pesticidal, dermatological and cosmetic compositions.  The saponins per se can further be used as adjuvants for irrigation water.  The invention further relates to novel saponins extracted from Balanites aegyptiaca (abstract). However, the reference does not show the claim limitations above.
Gupta shows generally to a networked integrated computer system and more particularly to using web based distributed enterprise computer systems for providing agricultural solutions both technical and commercial for conducting e-commerce, wherein the transactions are between the farmer, who is the central figure in the entire system and the producer and dealer of farm input and the consumer and trader of farm output, and the invention provides methods of creating a virtual marketplace (abstract). However, the reference does not show the claim limitations above.
(WO 2010128864) HOLGER, VOGL ANDREAS et al. This reference relates to transducer may e.g. be used as an energy conversion device, an energy harvesting device, inertial sensor, accelerometer, gyroscope, tilting mirror, torsional actuator, viscometer or to impose a controlled angular rotation. However, the reference does not show the claim limitations above.
	Liebig, M. et al. Greenhouse gas contributions and mitigation potential of agricultural practices in northwestern USA and western Canada. Soil and Tillage Research, Volume 83, Issue 1, August 2005, Pages 25-52.
This reference shows concern over human impact on the global environment has generated increased interest in quantifying agricultural contributions to greenhouse gas fluxes. As part of a research effort called GRACEnet (Greenhouse Gas Reduction through Agricultural Carbon Enhancement Network), this paper summarizes available information concerning management effects on soil organic carbon (SOC) and carbon dioxide (CO2), nitrous oxide (N2O), and methane (CH4) fluxes in cropland and rangeland in northwestern USA and western Canada, a region characterized by its inherently productive soils and highly variable climate. Continuous cropping under no-tillage in the region increased SOC by 0.27 ± 0.19 Mg C ha−1 yr−1, which is similar to the Intergovernmental Panel on Climate Change (IPCC) estimate for net annual change in C stocks from improved cropland management (abstract). However, the reference does not show the claim limitations above.
	Iftikhar Ali, Fiona Cawkwell, Edward Dwyer, Stuart Green, "Modeling Managed Grassland Biomass Estimation by Using Multitemporal Remote Sensing Data—A Machine Learning Approach", IEEE Journal of Selected Topics in Applied Earth Observations and Remote Sensing, vol. 10, no. 7, pp. 3254-3264, 2016.
This reference shows: More than 80% of agricultural land in Ireland is grassland, providing a major feed source for the pasture based dairy farming and livestock industry. Intensive grass based systems demand high levels of intervention by the farmer, with estimation of pasture cover (biomass) being the most important variable in land use management decisions, as well as playing a vital role in paddock and herd management. Many studies have been undertaken to estimate grassland biomass using satellite remote sensing data, but rarely in systems like Ire-lands intensively managed, small scale pastures, where grass is grazed as well as harvested for winter fodder. The objective of this study is to estimate grassland yield (kgDM/ha) from MODIS derived vegetation indices on a near weekly basis across the entire 300+ day growing season using three different methods (Multiple Linear Regression (MLR), Artificial Neural Networks (ANN) and Adaptive Neuro-Fuzzy Inference Systems (ANFIS)) (see abstract). However, the reference does not show the claim limitations above.
*Additionally, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure; however, the reference does not show the above claim limitations:
The references presented in the IDS filings in the most recent filings dated 12/28/20-03/21/20 have also been considered. Below are the two additional references that are considered relevant:
(US 2013/0332205) Friedberg; David et al. This reference is related to a system and method for generating an insurance policy to protect a crop against weather-related perils is provided.  A customized insurance policy is generated based on crop type data and location data.  The customized insurance policy is generated utilizing a weather-impact model for the type of crop and the geographic area. This reference shows optimal range of temperature ([0046]). The system 302 of FIG. 3A may also include a growth stage tracker module (not shown) to establish a range of dates for a category of weather peril corresponding to a portion of a planting season for the type of crop, wherein the payout rule utilizes a number of days within the range of dates when the threshold is exceeded.  The growth stage tracker module adjusts the range of dates for each weather peril corresponding to a portion of the planting season for the type of crop indicated by the crop type data, based on an agronomic model of crop growth ([0052]). The temperature estimate may represent an expected range of temperatures for the growth cycle of the crop being insured ([0062]). However, the reference does not show the claim limitations above. Specifically, the reference does not show “generating, by the processor, a calculated expected yield for the field region by performing calculations based on the field definition data and the subset of the plurality of input data; wherein the calculated expected yield comprises a high yield for the field region, calculated based on the field definition data and the subset of the plurality of input data, and a calculated low yield for the field region calculated based on the field definition data and the subset of the plurality of input data;…. in response to determining that the calculated expected yield does not include the user- entered expected yield within a particular range: collecting additional input data from the plurality of data networks; automatically generating, by the processor, an update based on the calculated expected yield, the field definition data and the additional input data, and by automatically adjusting the calculated expected yield by changing the calculated expected yield by a particular percentage value or by moving the particular range until the calculated expected yield includes the user-entered expected yield”.
(US 2012/0101861) Lindores; Robert J. A system for agricultural monitoring and prediction comprises a first reporting agent a second reporting agent a database, and a processor.  The first reporting agent is configured for reporting aerial data representing relative measurements of an agricultural metric in a geographic area, the relative measurements having an unknown bias.  The second reporting is configured for reporting ground-based data representing absolute measurements of the agricultural metric for a portion of the geographic area.  The database is configured for storing the absolute measurement data and the relative measurement data along with other farming data for a wide geographic area.  The processor is configured for accessing the database and using the ground-based data for the portion of the geographic area to calibrate the aerial data, thereby synthesizing absolute measurements of the agricultural metric for the geographic area from the aerial data. [0150]: estimated yield within a specified value range; estimated yield at or below a specified value; estimated yield at or above a specified value; estimated test weight within a specified value range; estimated test weight at or below a specified value; estimated test weight at or above a specified value; estimated moisture content within a specified value range; estimated moisture content at or below a specified value; estimated moisture content at or above a specified value; estimated protein content within a specified value range. [0160]: An example of a specified crop characteristic value 2110 may be protein content above or below a value or within a range.  Another example of a specified crop characteristic value 2110 may be moisture content above or below a value or within a range. [0165]: In other embodiments, the estimate can be adjusted away from identical or specified as a range based on a variety of factors such as the strength of correlation, weather, growing days, time since harvest, etc. For example, given a strong or identical correlation between a harvested and unharvested field, estimations for a characteristic such as moisture content of corn may decrease with an increase growing time for the unharvested field as compared to the harvested field, in general this is because after a certain period of growing time moisture content may decrease at a fairly predictable rate but will not increase further. The specified crop characteristic value 2110 may be above or below a certain estimated value for a crop characteristic, or a range of estimated values for the crop characteristic. However, the reference does not show the claim limitations above. Specifically, the reference does not show “generating, by the processor, a calculated expected yield for the field region by performing calculations based on the field definition data and the subset of the plurality of input data; wherein the calculated expected yield comprises a high yield for the field region, calculated based on the field definition data and the subset of the plurality of input data, and a calculated low yield for the field region calculated based on the field definition data and the subset of the plurality of input data;…. in response to determining that the calculated expected yield does not include the user- entered expected yield within a particular range: collecting additional input data from the plurality of data networks; automatically generating, by the processor, an update based on the calculated expected yield, the field definition data and the additional input data, and by automatically adjusting the calculated expected yield by changing the calculated expected yield by a particular percentage value or by moving the particular range until the calculated expected yield includes the user-entered expected yield”.
None of the prior art of record, taken individually or in combination, teach, interalia, the claimed invention as detailed in independent claims 1, 8 and 15, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265.  The examiner can normally be reached on M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624